 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     CASSANDRA S.,
 8
                                Plaintiff,                   CASE NO. 2:19-cv-01323-BAT
 9
            v.                                               ORDER REVERSING AND
10                                                           REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                        PROCEEDINGS
11
                                Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding her not disabled. She contends the Court

14   should remand the case for futher proceedings because the ALJ erroneously (1) found at step two

15   Chronic Fatigue Syndrome (CFS) is not a severe impairment; (2) found plaintiff’s mental health

16   condictions do not meet or equal the requirements of the Listing 12.04 or 12.06; (3) misevaluated

17   the opinions of examing doctor David Mashburn, Ph.D., and plaintiff’s testimony about the

18   severity of her impariments; and (4) consequently rendered a Residual Functional Capcity (RFC)

19   determination that does not account for the full extent of all of plaintiff’s limitations on her

20   ability to perform gainful work.

21           For the reasons set forth below, the Court REVERSES the Commissioner’s final

22   decision and RE on heMANDS the matter for further administrative proceedings under sentence

23   four of 42 U.S.C. § 405(g).




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 1
 1                                            DISCUSSION

 2   A.     Step Two - Chronic Fatigue Syndrome

 3          At step two the ALJ found CFS is not a medically determinable impairment because,

 4   among other things, the record does not contain a medical diagnosis that meets the requirements

 5   of SSR 14-1p. Tr. 18. Plaintiff argues the ALJ erred because another ALJ earlier found in 2013

 6   that CFS is a severe impairment, CFS is mentioned in her medical records’ problem lists, and her

 7   records show she has long complained of fatigue problems. Dkt. 10 at 3-5. Plaintiff’s arguments

 8   fail. The prior ALJ’s finding was based upon an SSR not applicable here. While SSRs do not

 9   have the force of law, they “constitute Social Security Administration (SSA) interpretations of

10   the statute it administers and of its own regulations,” and are binding on all SSA adjudicators. 20

11   C.F.R. § 402.35(b); Holohan v. Massanari, 246 F.3d 1195, 1203 n.1 (9th Cir. 2001). The Court

12   gives such rulings deference “unless they are plainly erroneous or inconsistent with the Act or

13   regulations.” Han v. Bowen, 882 F.2d 1453, 1457 (9th Cir. 1989).

14          SSR 14-1p was promulgated in 2014, and governs this case. The ALJ applied this SSR

15   which requires for CFS to be deemed medically determinable, there must be medical evidence

16   establishing certain diagnostic symptoms; a claimant’s statements or symptoms alone are

17   insufficient. The record here contains references to CFS but does not contain a medical diagnosis

18   based upon diagnostic symptoms that meet the criterial set forth in SSR 14-1p. Thus the Court

19   cannot say the ALJ unreasonably found CFS is not a medically determinable condition at step

20   two.

21          The ALJ gave other reasons as to why CFS is not medically determinable but even

22   assuming the other reasons are erroneous, the error is harmless because as noted above the ALJ

23




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 2
 1   gave a valid supported by substantial evidence. The Court accordingly affirms the ALJ’s step

 2   two finding that CFS is not a severe impairment.

 3   B.     Dr. Mashburn

 4          Plaintiff contends the ALJ erred in rejecting Dr. Mashburn’s assessment of “an overall

 5   severity rating of marked.” Tr. 25. The ALJ rejected the opinion first finding plaintiff’s mental

 6   status exam (MSE) was “normal in terms of orientation, perception, memory, fund of knowledge

 7   and abstract thought,” and “insight and judgment were only mildly impaired.” Id. The ALJ’s

 8   assessment of Dr. Mashburn’s opinion is impermissible selective. Dr. Mashburn noted in the

 9   MSE plaintiff appeared “tense,” that her attitude and behavior was “anxious,” and that her mood

10   and affect were “depressed and anxious all the time.” Tr. 585. He further noted in the MSE

11   plaintiff’s thought process and content, concentration, were not within normal limits, and her

12   insight and judgment were not within normal limits “Mild.” Id. Hence the ALJ impermissibly

13   downplayed the abnormal findings contained in plaintiff’s MSE and focused only on the normal

14   findings.

15          Moreover, Dr. Mashburn did not opine plaintiff had concentration, memory or perception

16   limitations that preclud work. Rather he opined plaintiff was mildly or not at all impaired in her

17   ability to understand, remember, and persists in tasks following very short and simple

18   instructions and moderately impaired in her ability to perform such tasks following detailed

19   instructions. Tr. 584. Hence the MSE results and the doctor’s opinion are consistent, not

20   inconsistent as the ALJ found.

21          In reviewing Dr. Mashburn’s entire assessment, it indicates plaintiff’s limitations flow

22   from anxiety and depression, rather than a cognitive deficit such as concentration, ability to

23   understand, memory, fund of knowledge or perception. Dr. Mashburn noted under anxiety that




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 3
 1   “catestophic thinking rules her mind most of the time,” and under depression “severe-See

 2   Hamilton rating.” Tr. 583. The ALJ did not provide a basis to reject Dr. Mashburn’s opinions

 3   about the impact of anxiety and depression on plaintiff’s functioning and instead focused on

 4   MSE findings which do not contradict Dr. Mashburn’s opinion that plaintiff has the cognitive

 5   ability to perform some work.

 6           The ALJ also rejected Dr. Mashburn’s opinion because he noted “plaintiff reported and

 7   demonstrated mental fog” but did not explain “the actions by which the claimant demonstrated

 8   this.” Tr. 26. However, as noted above Dr. Mashburn did not opine plaintiff has concentration,

 9   perception or memory limiations precluding work. Rather he opined she was mildly or not at all

10   impaired in her ability to understand, remember, and persists in tasks following very short and

11   simple instructions and moderately impaired in her ability to perform such tasks following

12   detailed instructions. Tr. 584. The doctor’s failure to explain plaintiff’s mental fog is not grounds

13   to reject his opinions.

14           The ALJ further rejected Dr. Mashburn’s opinion because plaintiff was alert and had

15   normal cognition when she saw treatment providers and Dr. Mashburn did not investigate

16   whether plaintiff’s mental fog was caused by marijuana use. Again, the ALJ’s focus on

17   plaintiff’s mental acuity and cognition is misplaced. Dr. Mashburn found plaintiff has the

18   cognitive ability to perform some work, despite being aware of plaintiff’s complaints of mental

19   fog and her daily use of marijuana. Tr. 582. Dr. Mashburn’s opinion thus is consonant with the

20   ALJ’s finding plaintiff has sufficient “cognition” Tr. 26, to perform some work.

21           For these reasons the Court finds the ALJ harmfully erred in rejecting Dr. Mashburn’s

22   opinions.

23   C.      Listing 12.04 and 12.06




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 4
 1          Plaintiff contends the ALJ erred in failing to she meets the requirements of Listing 12.04

 2   and 12.06. In specific she contends the ALJ erroneously found she does not meet the criteria set

 3   forth in “Paragraph B.” However, as the Commissioner points out, the ALJ’s finding is

 4   reasonably supported by the medical record which indicates that plaintiff on many occasions had

 5   mostly normal mental status examinations. Dkt. 13 at 4. Plaintiff presents an alternative

 6   interpretation of the record but because the Court cannot say the ALJ’s determination is

 7   unreasonable, the Court affirms the ALJ’s finding.

 8                                           CONCLUSION

 9          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

10   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

11          On remand, the ALJ shall reassess the opinions of Dr. Mashburn, develop the record and

12   redetermine plaintiff’s RFC as needed and proceed to the remaining steps as appropriate.

13          DATED this 6th day of April, 2020.

14

15                                                               A
                                                          BRIAN A. TSUCHIDA
16                                                        Chief United States Magistrate Judge

17

18

19

20

21

22

23




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 5
